              IN THE UNITED STATES DISTRICT COURT
            FOR THE MIDDLE DISTRICT OF PENNSYLVANIA


KELLEY O’DONNELL,                       :     CIVIL NO.: 1:16-CV-1149
                                        :
             Plaintiff,                 :
                                        :     (Chief Judge Conner)
      v.                                :
                                        :     (Chief Magistrate Judge Schwab)
                                        :
JUDITH ROWE, RN, et al.,                :
                                        :
                                        :
             Defendants.                :

                                       ORDER
                                    October 5, 2018

      The defendants have filed a partial motion to dismiss the complaint, IT IS

ORDERED that the plaintiff shall file, on or before, October 18, 2018, a brief in

opposition to defendants’ motion. Pursuant to Local Rule 7.7, defendants may file

a reply brief within 14 days of being served with a copy of plaintiff’s brief in

opposition. All briefs must conform to the requirements of Local Rule 7.8.




                                              S/Susan E. Schwab
                                              Susan E. Schwab
                                              United States Chief Magistrate Judge
